ORDER
Certiorari was previously denied in this case due to petitioner’s failure to comply with Supreme Court Rule 13(a). Since that denial, petitioner has filed an appropriate memorandum in compliance with the rule and asks that we reconsider the petition. Pursuant to this motion, we have reviewed the petition for certiorari and the supporting memorandum, as well as the response thereto, and, after careful consideration of the arguments made by both parties, we are of the opinion that review is not warranted in this case.
Accordingly, the petition for writ of cer-tiorari is hereby denied.